Farmer, J.
Where an amended petition is dismissed on exception, the judgment as to that part of the suit is final, and must be signed before an appeal can be taken therefrom. 23 An. 619; 24 An. 519.
2. Where one provisional seizure is dissolved and plaintiff appeals, but pending the appeal has another writ of provisional seizure issued, this fact will not constitute such an acquiescence iti the judgment as to abandon his appeal. He did not release the first seizure, but endeavored to strengthen it by a second seizure, out of abundance of caution.
3. An interlocutory order setting aside a provisional seizure may be appealed from; such an order cannot be revoked by the District Judge on final trial, and, unless a suspensive appeal is taken from the judgment of dissolution, the property will be released. 14 An. 202; 22 An. 210; 14 L. 245; 13 An. 581.
4. As a general rule, the act of bonding property, seized under conservatory process, does not preclude defendant’s showing that the proceeding was illegal, aqd seeking its dissolution because of its illegality; but where the bond of release recites that the property has been seized, defendant is estopped from denying the seizure. He cannot bond a seizure, and then deny that a seizure was made. 9 An. 362; 27 An. 315.
5. Failure to pay rent when it falls due, or the removal of any property from the leased premises before it falls due, is sufficient ground for a provisional seizure. 8 An. 374, 367.